DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Deivasigamani (US 2011/0042470).
Regarding claim 1, Deivasigamani discloses a shower head adapted to receive a supply of water from a water heater, said shower head comprising: 
(a) a controller (404) functionally connected to the water heater (408) (Figure 4); and (b) a height sensor (406) functionally coupled to said controller (Figure 4), wherein said height sensor (406) is configured to output a signal corresponding to the height of a user within a detection range of said height sensor (Figure 4 and Paragraphs 101-102), the height of the user is configured to correspond to a pre-determined setpoint temperature of the user (Paragraphs 102, lines 6-9), wherein said controller (404) is configured for communicating said pre-determined setpoint temperature to the water heater for controlling the supply of water to said pre-determined setpoint temperature (Paragraph 102).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Deivasigamani in view of Garvey (US 6,286,764).
Regarding claims 2-3, Deivasigamani discloses the shower head of claim 1, but fails to disclose a system wherein said controller is configured to automatically change said pre-determined setpoint temperature upon a duration of use of said shower head to increase the comfort of the user
or wherein said controller is configured to automatically increase said pre-determined setpoint temperature upon a duration of use of said shower head to increase the comfort of the user. 
Garvey discloses a system wherein a controller (34) is configured to automatically change a pre-determined setpoint temperature upon a duration of use of a shower head to increase the comfort of a user (Column 10, lines 35-38 and Column 12, lines 17-38, The system may be configured to chronologically adjust temperature based on timed use)
and wherein said controller is configured to automatically increase said pre-determined setpoint temperature upon a duration of use of said shower head to increase the comfort of the user (Column 10, lines 35-38 and Column 12, lines 17-38, The system may be configured to chronologically adjust temperature based on timed use).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Deivasigamani with the disclosures of Garvey, providing a system wherein said controller (Deivasigamani, 404) is configured to automatically change a pre-determined setpoint temperature upon a duration of use of the shower head to increase the comfort of a user (Garvey, Column 10, lines 35-38 and 
or wherein said controller (Deivasigamani, 404) is configured to automatically increase said pre-determined setpoint temperature upon a duration of use of said shower head to increase the comfort of the user (Garvey, Column 10, lines 35-38 and Column 12, lines 17-38, The system may be configured to chronologically adjust temperature based on timed use), in order to provide for a system conditioned for maintenance, and conservation, as disclosed by Garvey (Column 12, line 38).
Regarding claim 4, Deivasigamani in view of Garvey discloses the shower head of claim 3, wherein said controller (Deivasigamani, 404) further comprises a high temperature limit to which said increase is limited (Column 12, lines 40-48, The system may be configured to chronologically program temperatures up to a limit).
Response to Arguments
Applicant's arguments filed 6/15/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s position that Deivasigamani fails to disclose a height sensor adapted to a shower head, the cited sensor is an attribute sensor, configured to detect height and weight, as desired, to provide a corresponding shower experience.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., height sensor positioned under the shower head) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding Applicant’s position that Deivasigamani fails to provide a system that automatically determines a set point temperature, Deivasigamani provides a system that 
Regarding Applicant’s position that Garvey fails to disclose the controller being configured to adjust a temperature based upon a duration of use. The limitation “configured to” requires that a device be capable of performing a particular function. The passage of Garvey, cited by Examiner, puts forth a controller that is capable of being programmed to adjust temperature in a chronological fashion, based upon the desires of a user. The passage cited by Applicant does not teach away from the function cited by Examiner, but instead depicts alternative operation envisioned by Garvey.
Regarding Applicant’s position that column 12, lines 40-48 of Garvey fail to disclose a system limiting an automatic temperature increase to a maximum temperature, the rejection of claim 3 puts forth automatic adjustment disclosed by Garvey, the rejection of claim 4 puts forth disclosure that shows configuration of the control to limit adjustment to a maximum temperature.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                        /ALEX M VALVIS/Primary Examiner, Art Unit 3752